Chambers, J.
¶30 (concurring in part/dissenting in part) — I concur with the dissent that the trial court abused its discretion by determining that a nationwide class was not feasible without first considering whether state law differences could be managed by subclasses and special masters. I also concur that Washington “has a substantial interest in assuring Washington corporations conduct business in a fair and honest manner [and] to provide a forum to resolve the legal issues of Washington businesses,” which weighs heavily in favor of nationwide class certification. Dissent at 287.1 concur with the majority, however, that the proximate cause standard of WPI 15.01 is the proper analytical device to determine whether the defendant’s wrongful conduct caused the plaintiffs’ injury. 6 Washington Practice: Washington Pattern Jury Instructions: Civil 15.01, at 185 (5th ed. 2005). I concur with my colleagues in both majority and dissent that the Consumer Protection Act, chapter 19.86 RCW, claims must be remanded to the trial court for reconsideration in light of Indoor Billboard /Washington, Inc. v. Integra Telecom of Washington, Inc., 162 Wn.2d 59, 82, 170 P.3d 10 (2007).